Citation Nr: 1633213	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-33 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as secondary to service-connected left shoulder impingement syndrome.

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as noncompensable prior to February 8, 2016 and as 10 percent disabling from February 8, 2016.

3.  Entitlement to a compensable rating for tinea pedis, onychomycosis, and tinea versicolor.

4.  Entitlement to a compensable rating for exostosis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

In November 2015, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for exostosis of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral CTS is not related to service or to an incident of service origin; nor is it proximately due to, or chronically aggravated by, his service-connected left shoulder impingement syndrome.

2.  During the entire rating period on appeal, the Veteran's GERD has been manifested by symptoms of epigastric distress, reflux, regurgitation, pyrosis (heartburn), dysphagia (difficulty swallowing), shoulder and substernal pain, occasional nausea and vomiting, and sleep disturbance, treated by regular medication, but there is no objective evidence of considerable impairment of health due to GERD.

3.  The Veteran's tinea pedis, onychomycosis, and tinea versicolor have not been shown to have affected at least 5 percent of his entire body or at least 5 percent of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral CTS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a rating of 10 percent, but no higher, for GERD, prior to February 8, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

3.  The criteria for a rating in excess of 10 percent for GERD, from February 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

4.  The criteria for a compensable rating for tinea pedis, onychomycosis, and tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in October 2009 and April 2010 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and increase rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his post-service VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, the Veteran was provided VA examinations in December 2009 and February 2012 in connection with his service connection claim, and in May 2010, September 2012, and May 2013 in connection with his increased rating claims.  In compliance with the Board's November 2015 remand, a VA examination and medical opinion was obtained in February 2016 to address the claimed relationship between the Veteran's bilateral CTS and his service/service-connected left shoulder disability.  He was also provided updated VA examinations relating to his service-connected skin and GERD disabilities to ascertain the current severity of these conditions.  The Board finds that these examinations and opinions are adequate to decide the issues on appeal because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings describing functional aspects of the disabilities, to include nexus opinions, with adequate bases for the opinions.  Consequently, the Board concludes that the aggregate of the VA examinations in this case is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with the instructions from its November 2015 remand with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran claims that his bilateral CTS was caused by, or had onset during, his military service.  In a May 2010 notice of disagreement, the Veteran states he believed that his bilateral CTS is related to his service.  Specifically, he contends that starting with basic training and over many years of his military service, his CTS was caused by strenuous military activities, such as carrying rifles and other arms, excessive computer work that involved typing and writing as a non-commissioned officer processing army applications and awards, as well as exposure to extreme cold weather in Alaska, Germany and Massachusetts for nine years.  He stated he started experiencing aching, throbbing, and soreness in the wrists from typing and writing in service.  He also reported for the 7 years after service, he only used a computer to log on to work daily and he had no family history of CTS.  In his December 2013 substantive appeal, the Veteran also stated that his CTS was caused by strenuous activities involving repetitive wrist motion during service, including push-ups, physical exercises, and excessive typing and writing performed as a supervisor and recruiter.

Alternatively, in an August 2009 informal claim, the Veteran contends that his bilateral CTS is secondary to his service-connected left shoulder disability and also directly related to/a result of his cervical spondylosis.  

However, the Board concludes that service connection is not warranted on a direct-incurrence basis or on a secondary basis.  

Service treatment records show that in September 1993, the Veteran complained of pain (knot) in the right hand; there was swelling to the dorsal side of the right hand.  However, the assessment was possible damage to bone or ligament in the area.  X-ray of the right hand was normal.  On his June 2002 separation examination, the Veteran reported that "toes and fingers get numb often for about 10 years now."  It was noted that medical records showed signs of arthritis consistent with age and activity over the years.  It was also noted that the Veteran had right wrist fracture and developed slight deformity.

After separation from service, the Veteran reported bilateral wrist pain during an August 2004 VA examination.  The examiner noted a history of fracture of the right wrist in service; the Veteran reported it occurred approximately in 1987 when he was playing football; he reported it was treated with Ace wrap.  On physical examination, there was slight bony enlargement without severe deformity in the right wrist; there was no bone or joint deformity in the left wrist.  There was no redness, warmth, swelling or effusion.  He did not report pain with range of motion or repetitive range of motion.  Motor strength testing was 5/5 with repetitive motion, strength was maintained.  X-rays of the bilateral wrists were normal.

An April 2006 VA treatment note indicates intermittent numbness in the left upper extremity.  A September 2008 cervical magnetic resonance imaging (MRI), for pain, tingling, and numbness in the left hand without weakness, suggested left T8-level nerve root canal pathology from possible lateral disc protrusion.

In December 2008, the Veteran was referred for a nerve conduction study (NCV).  A January 2009 VA neurology note reflects that the Veteran felt paresthesia in the left upper extremity.  Electromyography (EMG)/NCV studies were consistent with bilateral CTS.  X-rays of the bilateral hands and wrists revealed no evidence of acute fracture or dislocation.  Joint spaces were intact and overlying soft tissues were unremarkable.  The impression was no acute bony injury.

A January 2009 VA plastic/hand surgery consultation note reflects the Veteran's complaint of heaviness with the left arm and shoulder.  He stated he woke up only with pain in the back.  He had no history of wakening numbness of the hands or numbness of the hands on driving.  He drove a van for VA and denied any history of aching and wakening numbness.  The physician asked the Veteran several times regarding his complaints during driving and the Veteran indicated that his shoulder pain and heaviness only, particularly on the left side.

In a December 2009 VA examination report, the Veteran related that he started having problems with CTS around 2004 and that the left side was worse.  He felt that there were some problems in the left neck and left shoulder that perhaps contributed to his CTS; however, the examiner noted that nerves involved would be the median nerves with CTS.  There was no history of paralysis.  He had some loss of touch and sensation, primarily in the left extremity.  He stated that he dropped keys and things.  There was no neuritis or neuralgia.  No changes were noted in the right extremity.  The impression was bilateral CTS, worse on the left over the right.

A February 2012 VA peripheral nerves examination report notes diagnoses of C-8 cervical radiculopathy of the left upper extremity and bilateral median nerve entrapment unrelated to cervical radiculopathy.  The Veteran reported pain in the neck and shoulder muscles with arm heaviness and peripheral numbness.  

The Veteran was provided another VA neurological examination in February 2016.  He reported using bilateral splints for his CTS condition daily.  He experienced numbness and heaviness in both hands and occasionally, his grip strength was decreased.  

Regarding the etiology of the Veteran's bilateral CTS, the only competent opinions of record as to whether the Veteran's CTS is related to his active service or his service-connected left shoulder disability is negative to his claim.  Specifically, based on a thorough review of the claims file, a February 2016 VA examiner opined that "[i]t is not at least as likely as not that the Veteran's bilateral carpal tunnel syndrome [CTS] was caused by, or incurred during, his active duty service," and that" [i]t is not at least as likely as not that the Veteran's bilateral carpal tunnel syndrome [CTS] was caused or aggravated by the Veteran's service-connected left shoulder disability."

On the direct-incurrence theory, the examiner indicated that although the Veteran's June 2002 separation examination showed a 10 year history of unspecified fingers and shoulder numbness and a history of right wrist fracture, there were no wrist issues or neurological issues of the hands, or abnormal findings on physical examination of the wrists and hands.  

With regard to the right wrist fracture, the examiner also considered the August 2004 VA examination report indicating bilateral wrist pain with history of previous sports-related right wrist fracture in about 1987, without abnormal neurological findings on physical examination and normal X-rays.  The examiner noted that service treatment records did not indicate treatment or ongoing treatment for a right wrist fracture; periodic examinations in June 1988, November 1993, and April 1999 did not suggest an ongoing condition related to a previous right wrist fracture.  It was also noted that post-service X-rays did not indicate radiographic changes from a right wrist fracture.  The examiner further noted that more than likely, any neurological symptoms of CTS that would be related to this reported right wrist injury would have been contemporaneous in onset with that injury, especially since there were no traumatic X-ray changes to produce a CTS condition at a later date.

Additionally, in support of the opinion, the examiner provided the following rationale:

Carpal tunnel syndrome [CTS] is a condition in which there is excessive pressure on the median nerve at the wrist with symptoms including numbness, tingling, weakness, or muscle damage in the hand and fingers.  More than 50 percent of the cases eventually require surgery.  Pain from the wrist entrapment can be referred proximally into the upper arm; however, the upper arm is the site or cause of the neurological & pain symptoms.

This diagnosis of bilateral CTS was not made within the first year after military separation, and since CTS tends to be progressive, and since the electrodiagnostic test indicated only sensory rather than motor involvement, which did not support a condition that is chronic since military service.  This is reinforced by the January 2009 VA surgery consultation note that the condition did not waken the Veteran from sleep and that driving did not increase symptomology of the CTS, as would be expected in a more advanced, longstanding condition.  

As to the claimed secondary relationship between the Veteran's bilateral CTS and his service-connected left shoulder impingement syndrome, the examiner provided an opinion that "it is not at least as likely as not that the bilateral CTS conditions are related to the [service-connected] left shoulder condition, and it is also not at least as likely as not that the CTS condition has been aggravated to any significant degree, including by the [service-connected] left shoulder condition."  In support of this conclusion, the examiner offered the following explanation:

Therefore[,] as the CTS is related to mechanical pressure or entrapment at the wrist, it is not related to the SC [(service-connected)] left shoulder condition.  Also, it is medically improbable that the SC left shoulder condition could cause RUE [(right upper extremity)] neurological symptoms as they are on opposite sides of the body.  

Rotator cuff injury typically has symptoms of fatigue with overhead activity or throwing and occasional associated paresthesias of the lateral and posterior upper arm and weak lateral abduction and external rotation of the arm because of axillary nerve involvement.

Electrodiagnostic testing 2008 did not indicate involvement of other nerves tested other than the median nerve, which would not support the CTS is related to the SC shoulder condition.  Since this study did not indicate nerve involvement above the wrist, this would support the SC shoulder condition did not cause mechanical entrapment of the median nerve at the wrist, and did not aggravate the mechanical entrapment of the median nerve at the wrist.

In this regard, the December 2009 VA examiner also offered a negative opinion.  The examiner considered the Veteran's claim that around 2004, he started having problems in the left neck and shoulder that probably contributed to his CTS.  However, the examiner noted that no changes were noted in the right upper extremity and the major nerve involvement with CTS was the median nerve, which was reported by nerve conduction studies as being bilateral.  The examiner therefore concluded that "it is not as likely as not that [the Veteran's] CTS is related to his service connected nerve impingement syndrome of the left shoulder."  The examiner explained that a May 2008 medical article regarding the etiology of CTS reported a variety of host factors that might contribute to the genesis of CTS, including heredity, size of the carpal tunnel syndrome, associated local and systemic disease, and habits, as well as Colles fracture and other wrist trauma, rheumatoid arthritis, menopause, diabetes, osteoarthritis of the wrist, pregnancy, and myxedema, the medical disorders such as acromegaly, amylolytic, hepatic disease, and fibromyalgia and benign local tumors, and something called hand/arm vibration syndrome associated with occupational problems.  However, the examiner stated he could not find anything stated above that would relate an injury to another joint above the left wrist as being a causative factor in the wrist syndrome.  The examiner further noted that the Veteran had evidence of bilateral CTS while he only had shoulder problems on the left shoulder.

Similarly, the February 2012 VA examiner opined that the current left upper extremity condition was caused by cervical disc disease encroaching upon the left C8 nerve root and, to a lesser degree, by left median nerve entrapment at the wrist; therefore it was less than likely to be caused by the service-connected left shoulder condition.  The examiner stated more than likely, the Veteran had two conditions causing or resulting in neurological symptoms in the left upper extremity: the CTS and a C8 radiculopathy related to nonservice-connected cervical spine degenerative joint disease condition, based on review of the medical records and current examination findings, including symptoms and decreased sensation in all the left fingers and thumb and not just in a median nerve distribution which would not be expected with the left CTS.

Additionally, the February 2016 examiner explained that "CTS is a disease with a clear and defined medical/mechanical etiology and is not part of an undiagnosed multisymptom condition, it is unlikely the bilateral CTS is related to SW [(Southwest Asia)] environmental exposure . . ."

The conclusions of the VA examiners are based on a thorough review of the Veteran's claims file, and are consistent with the other medical evidence of record.  For this reason, the Board accords significant probative value to the examiners' medical opinions.

The Veteran maintains that his bilateral CTS was caused by strenuous military activities, including excessive writing and typing on the computer, or is secondary to his service-connected left shoulder disability.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, the causation of a neurological disorder falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms and their onset, but CTS is not a simple medical condition, such as a broken leg, because the condition affects the internal nerves system, which is a condition a lay person cannot perceive through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For this reason, the Board determines that the Veteran's bilateral CTS is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was caused by service, including as due to excessive writing and typing, or service-connected left shoulder disability.  The etiology of CTS involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  The Veteran has not demonstrated that he has expertise in medical matters.  To this extent, his statements regarding etiology of his CTS are of no probative value.

In summary, the most probative evidence of record does not relate the etiology of the Veteran's current bilateral CTS to his military service or a service-connected left shoulder impingement syndrome, nor demonstrate that it is chronically aggravated by service-connected left shoulder disability.  Hence, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

GERD

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, may not be combined with each other.  Instead, a single rating is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  38 C.F.R. § 4.114.

The Veteran's GERD is rated by analogy to a hiatal hernia under Diagnostic Code7346, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  Based on the Veteran's predominant symptoms and disability in the evidence discussed below, Diagnostic Code 7346 is the most appropriate code and reflects the dominant disability picture of the Veteran.

Diagnostic Code 7346 provides that a hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrants a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.

An October 2009 VA treatment record states that the Veteran's GERD was controlled with Omeprazole.

A May 2010 VA examination report notes the Veteran's history of GERD.  He had previous workup which demonstrated a reflux.  He had occasional heartburn, especially when he ate spicy foods, peppers, or tomatoes or drank orange juice.  He did not have hematemesis or melena.  He did not have chronic diarrhea or constipation.  His current treatment consisted Omeprazole 20 mg twice a day.  He got a good response and no any side effects were reported.

In his August 2010 notice of disagreement, the Veteran reported pain in his sternum area with uneasy pressure behind the sternum, sleep disturbance caused by reflux, regurgitation, throat problems, constant trouble swallowing, and left shoulder and arm pain, 

A September 2012 VA examination report notes that the Veteran was taking continuous medication for his service-connected GERD.  The report notes that the Veteran had symptoms of pyrosis (heartburn) but did not indicate that he had epigastric distress, dysphagia, reflux, regurgitation, substernal arm or shoulder pain, or sleep disturbance caused by esophageal reflux.  The examiner found that the Veteran's esophageal conditions did not impact his ability to work or affect his activities of daily living or home chores.

During a February 2013 RO hearing, the Veteran testified that he would experience sleep disturbance due to reflux at night if he did not take medicine.  He also reported trouble swallowing and pain in the sternum.

In his December 2013 substantive appeal, the Veteran claimed that he had to take medicine on a daily basis to sleep at night and prevent regurgitation.

A February 2016 VA examination report notes a diagnosis of GERD.  The Veteran reported ongoing acid reflux which was being treated by VA primary care two times per year.  He took Omeprazole for the reflux condition.  He reported his stomach churned and there was swelling and bloating in the mid abdomen.  There was mid abdominal pain which radiated into the neck area.  About twice a week, there was burring pain and discomfort which wakened him from sleep.  There was regurgitation of acid into his mouth sometimes.  There was no history of esophageal stricture or cancer.  There was occasional nausea and vomiting 5 to 6 times per year.  He reported weekly heartburn pain and epigastric mid abdominal pain which radiated into the neck area.  He was wakened from sleep by pain, weekly.  He denied melena, hematochezia, or hematemesis.  There was no gallbladder disease, anemia, blood transfusion, unexplained weight loss, malnutrition, dysphagia, esophageal stricture, or gastrointestinal cancer.  The Veteran's treatment plan included taking continuous mediation for GERD.  He reported symptoms of persistently recurrent epigastric distress, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, nausea, and vomiting.  He had no esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The diagnostic study impression was prominent gastroesophageal reflux to the mid and upper esophagus noted at fluoroscopy.  The examiner found that the Veteran's claimed condition did not impact his ability to work.

Based on the foregoing evidence, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for GERD, during the entire rating period on appeal.  The evidence above supports more than two of the symptoms from the 30 percent schedular criteria: pyrosis (burning sensation) regurgitation (acid reflux), dysphagia (difficulty swallowing), and accompanied by substernal or arm or shoulder pain.  The Board finds, however, that the symptoms are not of a severity that is productive of considerable impairment of health.

The Veteran reported pyrosis, reflux, regurgitation, dysphagia, substernal arm or shoulder pain, and sleep disturbance.  The medication did not perfectly control his symptoms, but he has reported that for the most part he is able to function such as continued working.  The February 2016 VA examiner specifically found that the Veteran's GERD did not impact his ability to work.

The Board finds that although the Veteran had symptoms such as pyrosis and regurgitation, they are of a lesser severity than that contemplated by the 30 percent rating.  Despite recurrent symptoms of reflux, which are helped to some degree by medications, in the judgment of the Board, the evidence does not demonstrate that the symptoms are of the severity contemplated for a 30 percent rating under Diagnostic Code 7346, that is, the symptoms of gastroesophageal reflux are persistent but not severe enough to be productive of considerable impairment of health.  When considering the Veteran complaints of shoulder or substernal pain and occasional nausea and vomiting, there is no other evidence of considerable impairment of health as evidenced by fairly stable weight, no anemia problems, and no treatment other than medication.  Further, no medical provider has characterized the shoulder symptoms as something that impaired the Veteran's health.  There is no evidence of periods of incapacity, hospitalizations, or more aggressive treatment.  The Veteran reported no weight loss, melena, or other gastrointestinal symptoms such as abdominal distention, or constipation or any symptom otherwise productive of considerable impairment of health.  Thus, the evidence in this instance does not support a finding of considerable impairment of health, nor does the disability picture more nearly approximate the schedular criteria for a 30 percent rating.

Furthermore, the Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating, but under 38 C.F.R. § 4.114, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, and the predominant disability picture is best rated by the criteria for a hiatal hernia.  

In this regard, the Board has considered Diagnostic Codes 7203-7205 involving disability of the esophagus.  However, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203 and 7204.  The Board also notes that Diagnostic Codes 7304 and 7305 are specific to rating gastric and duodenal ulcers, and provide for ratings greater than 10 percent.  A 60 percent rating is assigned for severe disability, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is assigned for a moderately severe disability, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is assigned for moderate disability, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305 (2015).  However, the Board does not find that the Veteran's disability picture is tantamount to a moderate, moderately severe, or severe disability such that a rating greater than 10 percent may be assigned under these diagnostic codes.  In this regard, the Veteran is competent to report on the nature and severity of his symptoms, as they are all capable of lay observation.  The Board also finds no reason to doubt his credibility in reporting such symptoms.  Notably, the symptoms reported by the Veteran do not include anemia and weight loss, recurrent incapacitating episodes, periodic vomiting, recurrent hematemesis, or melena.

Consequently, the Board concludes that the Veteran's GERD disability picture is most consistent with the criteria for a 10 percent rating under Diagnostic Code 7346, and a higher rating is not warranted.  As a 10 percent rating reflects the degree of impairment shown since the date the Veteran filed his claim for GERD, a 10 percent rating for GERD is granted prior to February 8, 2016; a rating in excess of 10 percent is denied for the entire rating period under appeal.

Tinea Pedis, Onychomycosis, and Tinea Versicolor

The Veteran's skin disability, diagnosed as tinea pedis, onychomycosis, and tinea versicolor, is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Diagnostic Code 7813, which specifically includes tinea corporis and tinea pedis as dermatophytosis, and Diagnostic Code 7820, as infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), instruct the rater to evaluate these conditions as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7813, 7820.

The medical evidence of record does not show that the Veteran's skin disability has resulted in scars or disfigurement of the head, face, or neck.  Therefore, his skin disability is most appropriately rated under Diagnostic Code 7806 (for rating dermatitis).

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A November 2009 VA dermatology consultation note reflects that the Veteran was seen for tinea infection to the feet, legs and nails, which he stated he had for years.  He had tried oral antifungal three different times without total resolution; when applied topical cream, rash to legs and feet resolved but returned.  On physical examination, there was thick and discolored nail on the left great toe and hypopigmented macular rash on the anterior aspect of the left leg.  The assessment was onychomycosis and tinea.

A May 2010 VA examination report shows the Veteran's history of onychomycosis of the left great toenail, moccasin-type tinea pedis of the left foot, and athlete's foot between the 4th and 5th toes, bilaterally.  The condition was intermittent, except for the left great toe and the left moccasin-type tinea pedis.  Current treatment consists of using Lamisil cream, applied between the 4th and 5th toes, which relieved the athlete's foot and also applied to the left foot, which did not relieve the moccasin-type tinea pedis, but did decrease its symptoms.  The medications were topical.  The condition was intermittent and not progressive.  He did not have any side effects from the treatment.  The local skin symptoms consisted of whiteness and softening of the skin between the 4th and 5th toes, and some drying flakiness around the foot and on the bottom of the left foot.  He did not have fever, weight loss, or history of malignant neoplasms.  Physical examination revealed a slight area of flakiness on the bottom portion of the left foot, with no evidence of tinea pedis between the toes.  He had thickening of the left great toenail consistent with onychomycosis.  There was no scarring or disfigurement, no acne or chloracne, no scarring or alopecia in the alopecia areata, and no hyperhidrosis.  The diagnoses were onychomycosis of the left great toenail with thickening of the left great toenail, recurrent tinea pedis between the 4th and 5th toes treated with Lamisil cream and moccasin-type tinea pedis of the left foot treated with Lamisil cream.  

In an August 2010 statement, the Veteran reports pain under feet, heat, burning and itching pain, and discomfort associated with his foot fungus condition.

In his August 2010 notice of disagreement, the Veteran reported fungus, scaly condition around his feet and eczema on the front part of his legs from the ankles to just below the knees.  He also reported pain and burning in the feet when taking hot or warm shower or when wearing shoes; moisture caused flare-ups and it was difficult to walk on his feet.

During a September 2012 VA skin examination, the Veteran reported fungal infection to the feet progressing into the toenails and skin of the feet.  Currently, for tinea versicolor or tinea corporis, he was using lotion to the body.  For the tinea pedis and onychomycosis, he used Clotrimazole.  None of the skin conditions caused scarring or disfigurement of the head, face or neck.  He did not have any systemic manifestations due to any skin diseases.  He had been treated with topical medications (Clotrimazole) for 6 weeks or more, but not constant, in the past 12 months and did not use systemic corticosteroids or other immunosuppressive medications.  On physical examination, the infections of the skin affected less than 5 percent of the total body area and none of the exposed area.  For tinea pedis/onychomycosis, he had yellow great toenails, bilaterally; no other toenails were affected.  For tinea pedis, there were small amount scaly patches over feet.  There was no evidence of tinea versicolor on the body.  The examiner found that the Veteran's skin conditions did not impact his ability to work.  It was noted the Veteran had been working full time as a driver since 2003 and his activities of daily living and home chores were not affected by his skin disability.  

In a January 2013 VA dermatology consultation note, the Veteran complained of dry skin to the legs.  

During a February 2013 RO hearing, the Veteran reported using a special sterilized creams for his tinea pedis with symptoms of painful itching and scaling.  He could not take warm or hot shower due to flare-ups; he would have pain on standing or walking.  He also reported that he had rash on his legs and arms.

A May 2013 VA skin examination reported noted diagnoses of tinea pedis, tinea versicolor, and onychomycosis.  The Veteran reported that tinea pedis was recurrent; onychomycosis had not ever completely cleared; tinea versicolor was less of a problem.  None of the skin conditions caused scarring or disfigurement of the head, face or neck.  He did not have any systemic manifestations due to any skin diseases.  He had been treated with topical corticosteroids and other topical medications (Camphor/Menthol) constantly/near-constantly.  He did not use systemic corticosteroids or other immunosuppressive medications.  On physical examination, onychomycosis of the left great toenail was the most severe, but all nails of the left foot and the right foot were involved to a lesser degree.  There was no actual development of tinea versicolor at the time of the examination, except one small depigmented area on the lower mid chest and right lateral chest, which might or might not be tenia versicolor.  There were also areas of involvement on the upper shins, bilaterally, that appeared to be the residual of tinea versicolor, although it was uncertain as it was not a true tenia versicolor eruption.  The Veteran stated he had episodes of pain in the shins on an intermittent basis, which the examiner noted was likely not related to the skin fungal infections.  The Veteran also had peeling of skin of the lateral surface of the toes and in the interdigital areas.  The examiner found that the Veteran's skin conditions did not impact his ability to work.

In his December 2013 substantive appeal, the Veteran reports regarding his foot fungus that it causes pain upon standing, with joint discomfort, scaling, and peeling of the feet that cause pain between his toes.

A February 2016 VA skin examination report notes diagnoses of tinea pedis, onychomycosis nail, and tinea versicolor.  The Veteran reported he was treated with topical Lamisil ointment or a combination Lamisil/Clotrimazole ointment as needed for bilateral toenail condition.  He stated the feet were always infected but worse in the summer time.  There was burning, itching, cracking and peeling, especially when he did not use the medication.  He used Carra-klenz derma wound cleaner as needed when the feet cracked and peeled.  The Veteran reported his toe nails were still infected, bilaterally.  He used no oral medications or UV therapy.  There were no systemic symptoms.  None of the skin conditions caused scarring or disfigurement of the head, face or neck.  He did not have any systemic manifestations due to any skin diseases.  He had been treated with topical medications, Lamisil/Clotrimazole (antifungal medication), as needed for tinea infection and onychomycosis, for 6 weeks or more, but not constantly in the past 12 months.  On physical examination, the visible skin conditions affected less than 5 percent of the total body area and less than 5 percent of the exposed area.  There was peeling and cracking, mild in the right foot and mild to moderate on the plantar surface of the left foot.  There were no active skin lesions, urticaria, pustules, macules, papules, erythema, infection, breakdown, disfigurement, or interdigital maceration.  Nails of the right # 1, 2, 4, 5 toes and the left #1, 2, 3, 4, 5 toes were mycotic, dystrophic, discolored, thick, brittle, with subungual debris, and incurvate.  Tinea infection and onychomycosis affected less than 5 percent of the total body area and none of the exposed body area.  The examiner found that the Veteran's skin conditions did not impact his ability to work.  The examiner stated that based on review of the record, including educational and occupational history, and current examination findings, it is very unlikely the current skin condition had any significant impact on functional activities or employment.  

The Board finds that a compensable rating for tinea pedis, onychomycosis, and tinea versicolor is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran has tinea pedis, onychomycosis, and tinea versicolor which covers at least 5 percent of his entire body or at least 5 percent of exposed areas.  

The competent medical and lay evidence of record shows symptoms of tinea pedis, onychomycosis, and tinea versicolor manifested as peeling and cracking of the feet with flare-ups of painful itching, rash on the legs and arms, and small hypopigmented areas on the chest; however, less than 5 percent of the Veteran's entire body was affected and none of his exposed areas were affected, as evidenced by the September 2012 and February 2016 VA examinations.  Therefore, a compensable rating at any time during the appeal based on area affected is not warranted. 

The evidence of record also does not show that the Veteran has, at any time during the pendency of this appeal, used systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat his tinea pedis, onychomycosis, or tinea versicolor.  Topical medications have been used during the entire rating period on appeal, but they were not identified as systemic corticosteroid or immunosuppressive drugs.  The September 2012 and May 2013 VA examiners specifically noted that the Veteran did not use systemic corticosteroids or immunosuppressive medications.  The February 2016 VA examiner also noted the Veteran only used topical ointments, such as Lamisil and Clotrimazole and did not use oral medications and moreover these ointments were only used as needed.  As a result, the criteria for a compensable rating are not met.

Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected GERD and skin disabilities.  See Thun, 22 Vet. App. at 115.

The Veteran's GERD is evaluated by the rating criteria which specifically contemplate his symptoms of epigastric distress, reflux, regurgitation, pyrosis, dysphagia, shoulder and substernal pain, and occasional vomiting, and any unlisted symptom combinations caused by his digestive system disability that are productive of considerable or severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.   The Veteran's tinea pedis, onychomycosis, and tinea versicolor are deemed manifested by peeling and cracking of the feet with flare-ups of painful itching, rash on the legs and arms, and small hypopigmented areas on the chest that affect less than 5 percent of the entire body and is treated with topical medications.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by tinea pedis, onychomycosis, and tinea versicolor, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his service-connected GERD and skin disabilities that have been unaccounted for by the current schedular ratings.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's GERD and tinea pedis, onychomycosis, and tinea versicolor.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the evidence of record has not suggested any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that his service-connected GERD and/or skin disability prevents him from securing and following substantially gainful employment.  Rather, the record reflects that the Veteran is currently employed as a driver.  Accordingly, a claim for a TDIU has not been raised.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for a higher disability rating, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral CTS, to include as secondary to service-connected left shoulder impingement syndrome, is denied.

Entitlement to a 10 percent rating, but no higher, for GERD, prior to February 8, 2016, is granted.

Entitlement to a rating in excess of 10 percent for GERD, from February 8, 2016, is denied.

Entitlement to a compensable rating for tinea pedis, onychomycosis, and tinea versicolor is denied.


REMAND

The Veteran's exostosis of the right foot has been rated under Diagnostic Code 5280-5015.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  Diagnostic Code 5280 rates unilateral hallux valgus and Diagnostic Code 5015 rates benign new growth of bone.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5280.  The evidence of record does not show that hallux valgus (bunion) has ever been diagnosed.  38 C.F.R. § 4.71a provides that the diseases under Diagnostic Code 5015, as benign new growths of bones, will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except for gout.

Under Diagnostic Code 5003, arthritis, degenerative, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A 20 percent rating is available when, in the absence of limitation of motion, there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.

A May 2010 VA examination report states that the Veteran had a history of excision of exostosis from the right foot, with no history of injury.  He did not have a history of osteomyelitis or bone infection.  The only surgery he had was removal of the exostosis.  He had occasional pain with weather changes.  He did not have weakness, stiffness, swelling, heat, redness, drainage, instability, locking or abnormal motion.  Treatment consisted of using over-the-counter medication, such as Tylenol or Motrin, which he took for joint complaints related to the shoulders.  He had occasional flare-ups with weather changes; they occurred 3 to 4 times a month.  Precipitating factor was walking.  Alleviating factor was taking over-the-counter medications.  He did not have any functional impairment with the occasional flare-ups.  He did not use a crutch, a brace, a cane, or corrective shoes.  There were no constitutional symptoms of bone disease.  The examiner found that the Veteran's right foot condition did not affect his usual occupation or his daily activities.  Occasionally, the Veteran would have some pain 3 to 4 times a month, primarily, stiffness and some pain on the lateral portion of the right foot.  On physical examination of the right foot, there was no objective evidence of deformity, angulation, shortening, or intraarticular involvement.  There was no malunion, nonunion, loose motion, false motion, tenderness, drainage, edema, painful motion, weakness, redness, or heat.  There was also no abnormal gait or unusual shoe wear pattern that would indicate abnormal weightbearing.  The Veteran had a well-healed scar between the 4th and 5th toes of the right foot that measured 2 cm by 0.75 cm.  There was no ankylosis of the toe joints or metatarsals; the joint was not affected.  There was no shortening of the toes or the metatarsals.  The diagnosis was excision of exostosis from the right foot with no evidence of recurrence.

A February 2016 VA examination report notes the Veteran's report of ongoing pain at the right toe surgery site.  There were no additional procedures or surgery for the toe condition.  The Veteran used nonsteroidal anti-inflammatory drugs (NSAIDs) for this condition, in addition for CTS and neck condition.  He had molded inserts in both shoes, but it was primarily for pes planus condition.  The Veteran reported daily generalized foot pain, which he rated as 4 to 8 on a scale of 1 to 10, and occasional stiffness and swelling, but no instability.  There were no flare-ups, just daily pain.  The Veteran did not report flare-ups that impacted the function of the foot.  However, he stated "the pain and altered gait which I think is related to the [service-connected] toe condition."  There was no pain on physical examination; the examiner could not explain without resorting to speculation why subjective history and objective examination findings did not agree.  The examiner noted that there was no functional loss for the right lower extremity attributable to the claimed condition.  The Veteran's scar from excision of the exostosis was located between the 4th and 4th toes and measured 2 cm long and 0.5 cm wide.  The scar was neither painful nor unstable and did not have a total area equal to or greater than 39 square cm (6 square inches).  The scar was not symptomatic.  The examiner found that the Veteran's service-connected right foot condition did not impact his ability to perform any type of occupational task, such as standing, walking, lifting, and sitting.  The examiner stated that based on review of the record, including educational and occupational history, and current examination findings, it is very unlikely the current foot condition had any significant impact on functional activities or employment.

The medical evidence of record shows foot disorders other than the Veteran's service-connected exostosis of the right foot.  The Veteran's private physician wrote in a January 2013 letter that the Veteran was under specialty care of a podiatrist for the specific management of the Achilles tendon dysfunction and bilateral plantar fasciitis; these conditions were noted to cause gait disturbance and a decrease in the distance he was able to ambulate.  Additionally, the February 2016 VA examination report shows a diagnosis of flatfoot (pes planus) with associated pain on use and manipulation.

The Veteran claims limited or painful motion related to the disability at issue.  In this regard, during a February 2013 RO hearing, the Veteran reported he had limited motion because he could not plant his right foot secondary to his service-connected bone spur; long standing and running caused pain.  During the February 2016 VA examination, the Veteran reported ongoing pain at the right toe surgery site and claimed that the toe condition altered his gait because it was tender when he walked.

However, the medical evidence of record, including the February 2016 VA examination, is not clear as to which findings, signs or symptoms related to the feet are specifically attributable to the Veteran's service-connected right foot disability.  Although the Veteran's private physician indicated that his Achilles tendon dysfunction and bilateral plantar fasciitis caused gait disturbance and a decrease in the distance the Veteran was able to ambulate, this does not exclude any effects on the Veteran's gait and limited ability to walk caused by the service-connected right foot disability.

Additionally, while the Veteran reported only occasional flare-ups of pain with weather changes or pain precipitated by walking during the May 2010 VA examination, the February 2016 VA examination report shows that he reported daily pain with no flare-ups.  Specifically, he reported daily generalized foot pain, and occasional stiffness and swelling.  It is not clear whether the nature of pain caused by the service-connected right foot disability has changed over the course of this appeal or whether the Veteran was reported foot symptoms unrelated to the service-connected right foot disability.  

Concerning this, the February 2016 VA examiner notes that there was no pain on physical examination and states that he could not explain without resorting to speculation why subjective history and objective examination findings did not agree.  However, when an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to opine on questions of diagnosis and etiology is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  If an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.  Id.  Here, the February 2016 VA examiner did not sufficiently explain the reasons for his inability to provide an opinion without speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board concludes that the February 2016 VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Consequently, the Board finds that a VA medical opinion is required to clarify which symptoms are attributable to the service-connected exostosis of the right foot and which symptoms are attributable to non-service-connected foot disorders.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in Alexandria, Louisiana and any associated outpatient clinics, dated from March 2016 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Schedule the Veteran for a VA examination of the feet to determine the current severity of his service-connected exostosis of the right foot.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, and the results reported in detail. 

The examiner must complete a full clinical evaluation of the Veteran's right foot symptomatology, and identify all symptomatology associated with the Veteran's service-connected exostosis of the right foot.  In doing so, the examiner is asked to differentiate between the Veteran's service-connected right foot exostosis symptoms and his non-service-connected foot disorder symptoms, such as Achilles tendon dysfunction, bilateral fasciitis, and flatfoot symptoms.  If the examiner is unable to do this, please so indicate.

The examiner should indicate whether the service-connected exostosis of the right foot produces any loss of motion of any joint in the foot, and state the range of motion for each joint.  If pain on motion is shown, the examiner must state at which degree pain begins.  After repetitions, the examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable the service-connected right foot disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any such findings, if feasible.  Finally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups, if feasible.  The examiner must describe any functional limitations resulting from the Veteran's right foot disability.

A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


